Citation Nr: 1012443	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-30 495	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for squamous cell 
carcinoma of the base of the tongue, to include as due to 
Agent Orange exposure.

2.	Whether there was clear and unmistakable error (CUE) in a 
July 1979 rating decision which reduced the rating for 
cervical spine strain from 10 to 0 percent.  

Whether there was clear and unmistakable error (CUE) in a 
July 1979 rating decision which reduced the rating for 
lumbar spine sprain from 10 to 0 percent.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1971 to May 1974.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2005 rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO), that, in 
pertinent part, denied service connection for squamous cell 
carcinoma of the base of the tongue; and from a January 2008 
rating decision of the RO that found there was no CUE in a 
July 1979 rating decision that reduced the ratings for 
cervical strain and lumbar sprain, each, from 10 to 0 
percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Veteran claims that his squamous cell carcinoma of the 
base of the tongue has resulted from his exposure to Agent 
Orange in service.  He alleges that he had such exposure in 
the course of a three hours layover when his flight from 
Taiwan to Utapo, Thailand was refueling at Binh Hoa, South 
Vietnam.  It has not been verified that the Veteran served 
in Vietnam.  Available service records (from the Veteran's 
service personnel (201) file) show that he had one year of 
foreign service with the 374th Combat Support Group.  A July 
2007 letter from the Department of the Air Force shows that 
while stationed at Ching Chaun Kang Air Base, Taiwan, the 
374th Tactical Airlift Wing, did send aircraft, with aircrew 
and maintenance personnel to a forward operating location in 
U-Tapao Royal Thai Air Force Base, Thailand.  These aircraft 
flew various cargo and passenger missions in and out of 
South Vietnam and did stop at Binh Hoa, Vietnam.  The unit 
histories do not disclose the personnel on each flight.  

In September 2007 correspondence from the Veteran's 
representative it was noted that the Veteran's 201 file had 
not been sought.  Significantly, such file should contain 
information regarding any detail to Utapo Thailand to which 
the Veteran was assigned.  If such detail to Thailand is 
shown, it would be evidence somewhat corroborating the 
Veteran's accounts.  Furthermore, if the Veteran did serve 
on a detail in Thailand, development regarding his possible 
exposure to Agent Orange while stationed in Thailand would 
be necessary.  Finally, if it is shown that the Veteran was 
exposed to herbicides while serving in Thailand, or in the 
course of a layover at Binh Hoa, further development of the 
medical evidence in this matter would be necessary.  
Carcinoma of the tongue, itself, is not an enumerated 
disease warranting presumptive service connection based on 
herbicide (Agent Orange) exposure.  However, there remains 
the question of whether the Veteran's carcinoma of the base 
of the tongue may be considered a respiratory cancer (which 
is among the diseases warranting presumptive service 
connection based on a presumptive basis.)  

The Veteran also alleges CUE in a July 1979 rating decision 
that reduced the ratings for his cervical spine strain and 
lumbar sprain, each, from 10 to 0 percent.  A January 2008 
rating decision denied the CUE claims, and the Veteran 
timely filed a notice of disagreement such denials.  The SOC 
issued in September 2008 does not include the law and 
regulations pertaining to rating reductions or those 
governing claims of CUE, and therefor is insufficient.  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for 
association with the Veteran's claims 
file photocopies of the Veteran's 
complete service personnel (201) file.  
If the file provides corroborating 
evidence that while serving in Taiwan 
the Veteran was assigned on a detail in 
Thailand, the RO should arrange for 
development to determine whether he was 
exposed to herbicides (Agent Orange) 
while serving in Thailand, and also 
make a finding regarding the Veteran's 
allegation that he was in Vietnam in 
the course of a layover on his flight 
from Taiwan to Thailand.  
2.  If the development ordered above 
establishes (or tends to corroborate) 
that the Veteran was exposed to 
herbicides (Agent Orange), either while 
serving in Thailand or (presumptively) 
during a layover at Binh Hoa (as 
alleged), the RO should arrange for the 
Veteran's claims file (with this 
remand) to be forwarded to an 
appropriate physician for review and a 
medical advisory opinion as to (a) 
whether the Veteran's cancer of the 
base of the tongue may be considered a 
respiratory cancer? and (b) whether or 
not it may somehow otherwise be related 
to his service?.  The examiner must 
explain the rationale for the opinions.

3.  The RO should then readjudicate the 
matter of service connection for 
carcinoma of the tongue. If it remains 
denied, the RO should issue an 
appropriate SSOC, and afford the 
Veteran and his representative the 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The RO should also 
issue an appropriate SSOC (including 
the law and regulations pertaining to 
rating reductions and those governing 
claims of CUE, and notifying him of 
what constitutes CUE; and that he must 
identify the specific finding of fact 
or interpretation/application of law 
that is alleged to have been erroneous) 
in the matter of whether there was CUE 
in the July 1979 rating decision in 
that it reduced the ratings for the 
Veteran's cervical strain and lumbar 
sprain from 10 to 0 percent, each.  The 
Veteran and his representative should 
have opportunity to respond.  This 
matter should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence 
and argument on the matters remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in 
an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

